EX-10 8 exh10-31.htm 2000 GLOBAL EQUITY INCENTIVE PLAN FY2002 10K Exhibit 10.31

Exhibit 10.31

APPLIED MATERIALS, INC
2000 GLOBAL EQUITY INCENTIVE PLAN
(April 16, 2002 Restatement)

APPLIED MATERIALS, INC. (the "Company"), having adopted the Applied Materials,
Inc. 2000 Global Equity Incentive Plan (the "Plan") effective as of June 21,
2000, and having amended the Plan on one subsequent occasion, hereby amends and
restates the Plan in its entirety, effective as of April 16, 2002, as follows:

SECTION 1

BACKGROUND AND PURPOSE

1.1 Background and Purpose. The Plan is intended to retain and motivate eligible
employees to contribute to the Company's success by providing for the grant of
nonqualified stock options to such employees in recognition of their commitment
and dedication to the Company. The Plan also is intended to further the growth
and profitability of the Company. The terms of the Plan, as in effect before
April 16, 2002, shall govern any outstanding Awards granted before April 16,
2002.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 "Affiliate" means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.2 "Board" or "Board of Directors" means the Board of Directors of the Company.

2.3 "Code" means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.4 "Company" means Applied Materials, Inc. , a Delaware corporation, or any
successor thereto.

2.5 "Committee" means the committee appointed by the Compensation Committee
(pursuant to Section 3.1) to administer the Plan. As of the effective date of
the Plan and until otherwise determined by the Compensation Committee, the
Committee shall consist of the Chairman of the Board.

2.6 "Compensation Committee" means the Human Resources and Compensation
Committee of the Board.

2.7 "Disability" means a permanent and total disability as determined by the
Committee in accordance with uniform and non- discriminatory standards adopted
by the Committee (in its discretion) from time to time.

2.8 "Eligible Employee" means an Employee who is not an Officer or a member of
the Board of Directors.

2.9 "Employee" means any employee of the Company or of an Affiliate.

2.10 "Exercise Price" means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

2.11 "Fair Market Value" means the last quoted per share selling price for
Shares on the relevant date, or if there were no sales on such date, the
arithmetic mean of the highest and lowest quoted selling prices on the nearest
day before and the nearest day after the relevant date, as determined by the
Committee. Notwithstanding the preceding, for federal, state, and local income
tax purposes, fair market value shall be determined by the Committee (or its
delegate) in accordance with uniform and nondiscriminatory standards adopted
from time to time.

2.12 "Grant Date" means, with respect to an Option, the date that the Option is
granted. The Grant Date shall be no earlier than the date on which the Committee
approves the grant of the Option.

2.13 "Nonqualified Stock Option" means an option to purchase Shares which is not
intended to meet the requirements of Section 422 of the Code.

2.14 "Option" means a Nonqualified Stock Option.

2.15 "Officer" means an officer of the Company.

2.16 "Option Agreement" means the written agreement setting forth the terms and
provisions applicable to each Option granted under the Plan.

2.17 "Participant" means an Employee who has an outstanding Option.

2.18 "Plan" means the Applied Materials, Inc. 2000 Global Equity Incentive Plan,
as set forth in this instrument and as heretofore or hereafter amended from time
to time.

2.19 "Retirement" means a Termination of Employment by an Employee who at the
time of the Termination has both (a) attained at least age 60, and (b) completed
at least 10 Years of Service. For this purpose, "Years of Service" means the
number of full months from the Employee's latest hire date with the Company or
an Affiliate to the date in question, divided by 12. The Employee's latest hire
date shall be determined after giving effect to the non-401(k) Plan principles
of North American Human Resources Policy No. 2-06, Re-Employment of Former
Employees/Bridging of Service, as such Policy may be amended or superseded from
time to time.

2.20 "Shares" means the shares of common stock of the Company.

2.21 "Termination of Employment" means a cessation of the employee-employer
relationship between an Eligible Employee and the Company or an Affiliate for
any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability, Retirement, or the disaffiliation of
an Affiliate, but excluding any such termination where there is a simultaneous
reemployment by the Company or an Affiliate.

SECTION 3

ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Committee. The members
of the Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Compensation Committee.

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan's provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) prescribe the terms and conditions of the Options, (b) interpret the Plan
and the Options, (c) adopt such sub-plans or rules as may be necessary or
appropriate to permit participation in the Plan by Eligible Employees who are
not United States citizens or residents, (d) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and (e)
interpret, amend or revoke any such rules.

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Officers or members of the
Board.

3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board, the Compensation Committee, and any delegate thereof pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.

SECTION 4

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan shall not exceed
147,000,000. Shares granted under the Plan may be either authorized but unissued
Shares or treasury Shares.

4.2 Lapsed Options. If an Option terminates, expires, or lapses for any reason,
any Shares subject to such Option shall again be available to be the subject of
another Option.

4.3 Adjustments in Options and Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, the Committee shall adjust the
number and class of Shares which may be delivered under the Plan, and the
number, class, and price of Shares subject to outstanding Options, in such
manner as the Committee (in its sole discretion) shall determine to be
appropriate to prevent the dilution or diminution of such Options.
Notwithstanding the preceding, the number of Shares subject to any Option always
shall be a whole number.

SECTION 5

STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Eligible Employees at any time and from time to time as
determined by the Committee in its sole discretion. The Committee, in its sole
discretion, shall determine the number of Shares subject to each Option.

5.2 Option Agreement. Each Option shall be evidenced by an Option Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to the exercise of the
Option and such other terms and conditions as the Committee, in its discretion,
shall determine. The Option Agreement also shall specify that the Option is
intended to be a Nonqualified Stock Option.

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price for each Option shall be determined by the Committee in its sole
discretion.

> 5.3.1 Options. The Exercise Price shall be not less than one hundred percent
> (100%) of the Fair Market Value of a Share on the Grant Date, except to the
> limited extent provided in Section 5.3.2.
> 
> 5.3.2 Substitute Options. Notwithstanding the provisions of Sections 5.3.1.,
> in the event that the Company or an Affiliate consummates a transaction
> described in Section 424(a) of the Code (e.g., the acquisition of property or
> stock from an unrelated corporation), persons who become Employees on account
> of such transaction may be granted Options in substitution for options granted
> by their former employer. If such substitute Options are granted, the
> Committee, in its sole discretion and consistent with the principles of
> Section 424(a) of the Code, may determine that such substitute Options shall
> have an Exercise Price less than one hundred percent (100%) of the Fair Market
> Value of the Shares on the Grant Date.

5.4 Expiration of Options.

> 5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
> occur of the following events:
> 
> > (a) The date for termination of the Option set forth in the written Option
> > Agreement; or
> > 
> > (b) The expiration of ten (10) years from the Grant Date; or
> > 
> > (c) The expiration of one (1) year from the date of the Participant's
> > Termination of Employment for a reason other than the Participant's death,
> > Disability or Retirement; or
> > 
> > (d) The expiration of three (3) years from the date of the Participant's
> > Termination of Employment by reason of Disability; or
> > 
> > (e) The expiration of three (3) years from the date of the Participant's
> > Retirement.
> 
> 5.4.2 Death of Participant. Notwithstanding Section 5.4.1, if a Participant
> dies prior to the expiration of his or her Options, the Committee, in its
> discretion, may provide that his or her Options shall be exercisable for up to
> three (3) years after the date of death.
> 
> 5.4.3 Committee Discretion. Subject to the limits of Sections 5.4.1 and 5.4.2,
> the Committee, in its sole discretion, (a) shall provide in each Option
> Agreement when each Option expires and becomes unexercisable, and (b) may,
> after an Option is granted, extend the maximum term of the Option.

5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion.

5.6 Payment. Options shall be exercised by the Participant's delivery of a
notice of exercise (satisfactory to the Committee) to the Company's Stock
Administration Department (or its designee), setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares to be purchased.

> 5.6.1 Permissible Methods. Upon the exercise of any Option, the Exercise Price
> shall be payable to the Company in full (in United States dollars) in cash or
> its equivalent. The Committee, in its sole discretion, also may permit
> exercise (a) by tendering previously acquired Shares (and held for at least 6
> months, if acquired pursuant to an exercise of stock options) having an
> aggregate Fair Market Value at the time of exercise equal to the total
> Exercise Price, or (b) by any other means which the Committee, in its sole
> discretion, determines to both provide legal consideration for the Shares, and
> to be consistent with the purposes of the Plan.
> 
> 5.6.2 Delivery of Shares. As soon as administratively practicable after
> receipt of a satisfactory notice of exercise and full payment for the Shares
> purchased, the Company shall deliver to the Participant (or the Participant's
> designated broker), Share certificates (which may be in book entry form)
> representing such Shares.

5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

SECTION 6

MISCELLANEOUS

6.1 No Effect on Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or any of its Affiliates to terminate any
Participant's employment or service at any time, with or without cause. For
purposes of the Plan, the transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment or service with the Company and
its Affiliates is on an at-will basis only.

6.2 Indemnification. The Committee, the Compensation Committee, and each person
who is or shall have been a member of the Board, shall be indemnified and held
harmless by the Company against and from (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any Option Agreement,
and (b) from any and all amounts paid by him or her in settlement thereof, with
the Company's approval, or paid by him or her in satisfaction of any judgment in
any such claim, action, suit, or proceeding against him or her, provided he or
she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company's Certificate of Incorporation or Bylaws, by contract, as a matter
of law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

6.3 Successors. All obligations of the Company under the Plan, with respect to
Options granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

6.4 Beneficiary Designations. If permitted by the Committee (in its sole
discretion), a Participant under the Plan may name a beneficiary or
beneficiaries to whom any vested but unpaid Option shall be paid in the event of
the Participant's death. Each such designation shall revoke all prior
designations by the Participant and shall be effective only if given in a form
and manner acceptable to the Committee. In the absence of any such designation,
any vested benefits remaining unpaid at the Participant's death shall be paid to
the Participant's estate and, subject to the terms of the Plan and of the
applicable Option Agreement, any unexercised vested Option may be exercised by
the administrator or executor of the Participant's estate.

6.5 Nontransferability of Options. No Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.4. All rights with respect to an Option granted to a
Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, the Participant may, in a manner
specified by the Committee, transfer an Option to a Participant's spouse, former
spouse or dependent pursuant to a court-approved domestic relations order which
relates to the provision of child support, alimony payments or marital property
rights.

6.6 No Rights as Stockholder. No Participant (nor any beneficiary) shall have
any of the rights or privileges of a stockholder of the Company with respect to
any Shares issuable pursuant to an Option, unless and until certificates (or a
book entry) representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

SECTION 7

AMENDMENT, TERMINATION, AND DURATION

7.1 Amendment, Suspension, or Termination. The Board or the Compensation
Committee, each in its sole discretion, may amend or terminate the Plan, or any
part thereof, at any time and for any reason. The amendment, suspension, or
termination of the Plan shall not, without the consent of the Participant, alter
or impair any rights or obligations under any Option theretofore granted to such
Participant. No Option may be granted during any period of suspension or after
termination of the Plan.

7.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board's or the Compensation
Committee's right to amend or terminate the Plan), shall remain in effect
thereafter.

SECTION 8

TAX WITHHOLDING

8.1 Withholding Requirements. Prior to the delivery of any Shares pursuant to an
Option, the Company shall have the power and the right to deduct or withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant's FICA obligation)
required to be withheld with respect to such Option (or exercise thereof).

8.2 Withholding Arrangements. The Committee, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit or require a
Participant to satisfy all or part of the tax withholding obligations in
connection with an Option by delivering to the Company already-owned Shares
having a Fair Market Value equal to the amount required to be withheld. The
amount so withheld shall not exceed the amount determined by using the minimum
federal, state or local statutory withholding rates applicable to the
Participant with respect to the Option on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.

SECTION 9

LEGAL CONSTRUCTION

9.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

9.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

9.3 Requirements of Law. The granting of Options and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges, as may be required.

9.4 Governing Law. The Plan and all Option Agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

9.5 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.